Citation Nr: 1750807	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-13 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a spinal disorder.

2.  Entitlement to service connection for numbness of the bilateral legs, as due to a spinal injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served from January 2003 to May 2003 and from October 2004 to April 2005.

These matters come before the Board of Veterans' Appeals (Board) from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over these claims has since been transferred to the RO in Montgomery, Alabama.

In February 2017, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.  At that time, the undersigned held the record open for an additional 60 days to allow for the submission of additional medical evidence.  Such evidence was provided to VA in March 2017.

In July 2017, the Board remanded, in part, for further development on these issues.  The issues have been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The evidence weighs against a finding that the Veteran's current spinal disorder had its onset during his active service or that they are otherwise etiologically related to his active service.

2.  Whether the Veteran's bilateral leg numbness is secondary to his spinal disorder is moot as service connection has not been established for spinal disorder.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a spinal disorder are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for entitlement to service connection for bilateral leg numbness have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Spinal injury

The Veteran was diagnosed with a spinal disorder during the course of this appeal.  See September 2017 Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire, p. 1.  As such, the current disability element is established.  See Shedden, 381 F.3d at 1167.  Thus, the outcome turns upon whether there is evidence of an event, injury, or disease in service, and, if so, evidence of a nexus between the claimed in-service disease or injury and the present disability.  Id.

The Veteran asserts that he injured his back while working in a military prison in Afghanistan and, as a result, developed a lower back disability which, in turn, has caused numbness in his legs.  The Veteran has reported an in-service injury which he believes caused a back disability, and his report with regard to what happened in service is credible.  The private medical records submitted by the Veteran show complaints of persistent or recurrent lower back symptoms.  

In December 2005, the Veteran underwent a retention exam for the United States Army Reserve.  Here, it was noted that his spine was normal, and he had no recurrent back pain or any back problems. 

In March 2010, a private radiologist, Dr. B.M. examined a lumbosacral spine x-ray.  Dr. B.M. noted that there was a mild decrease in height of T12 vertebral body which may represent a normal variation or less likely a mild compression fracture.  Dr. B.M. noted that there minimal diffuse degenerative changes were present, and a minimum degree of rotary scoliosis may be positional.  He diagnosed the Veteran with degenerative changes and clinical correlation was advised for T12 vertebral body.

In March 2010, a private physician, Dr. J.M. diagnosed the Veteran with low back pain; lumbar disc disease; and spinal stenosis, lumbar region.  He noted that the Veteran tested positive at 45 degrees during a straight leg raise test.

In April 2010, the Veteran had a MRI of lumbar spine done by a private physician.  The physician opined that the Veteran had mild lumbar degenerative disc disease, and that the exam proved his spine was otherwise normal.

In September 2010, the Veteran was evaluated by a private physician, Dr. C.C. after feeling his back pop when he tried to get out of his truck.  He described the pain as uncomfortable.  The Veteran reported the pain went from his left hip down to his left leg, and his left was numb.  Dr. C.C. noted that the Veteran reported a history of right leg sciatica.

In medical records from the Birmingham VA Medical Center from August 2015 to August 2017, it was noted that the Veteran had full active range of motion in cervical/lumbar tests.

In September 2017, the Veteran was afforded a Back (Thoracolumbar Spine) Conditions DBQ.  The VA examiner continued the Veteran's diagnosis of degenerative disc disease.  She noted that the Veteran proved normal in all range of motion tests, and that some pain was noted during the exam, but not enough to result in or cause functional loss.  The range of motion pain was exhibited in forward flexion and extension.  The VA examiner noted that the Veteran exhibited no pain with weight bearing and there was no pain on passive range of motion testing.  The Veteran proved negative in bilateral straight leg raise testing, and did not exhibit any other symptoms of radiculopathy.  The VA examiner opined there was no evidence for a diagnosis of radiculopathy based on a normal neurologic examination, and that the Veteran had no neurological disabilities.  She stated that the Veteran's complaints for back pain in 2010 were similar in symptomology to his back pain in 2003, prior to his deployment.  She opined that the etiology of the Veteran's back pain was most likely due to his injury in 2003 when the Veteran was involved in a motor vehicle accident, and flipped his truck two to three times.  Additionally, she stated that the Veteran's spinal injury was less likely as not due to active duty service as he was not seen for the spinal injury until 2010, which was five years after he separated from military service.  Therefore, the VA examiner opined that the Veteran's spinal injury was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.

While the Veteran believes there is a relationship between his in-service incident and his spinal injury, the Board finds that the most probative evidence of record weighs against this conclusion.  As the Veteran is a layperson and does not profess any medical expertise, the Board finds that his opinion is outweighed by the opinion provided in 2017 by a medical professional.  That medical professional has experience, education, and expertise that the Veteran is not shown to have.  The opinion provided by the VA examiner is adequate, consistent with the record, and contains a stated rationale.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's spinal injury is causally linked to his military service.  Hence, the benefit of the doubt doctrine does not apply and the claim must be denied.

II. Bilateral leg numbness

The Veteran also has a claim for secondary service connection of bilateral leg numbness due to his spinal injury.  As the Veteran has only claimed his bilateral leg numbness as secondary to spinal injury, the Board finds that the Veteran has limited his claim for service connection for bilateral leg numbness to entitlement based solely on a theory of secondary service connection.  Therefore, the Board need only address that theory of entitlement.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (Where a claimant has raised an issue of service connection, the evidence in the record must be reviewed to determine the scope of that claim.  Claims which have no support in the record need not be considered by the Board, however, as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory.).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In the present case, however, as discussed above, service connection has not been established for the Veteran's spinal injury.  Consequently, the question of whether service connection can be established as secondary to these conditions is moot as there is no service-connected disability upon which service connection can be founded.  The Board finds, therefore, that secondary service connection for bilateral leg numbness must be denied as a matter of law.

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached. 


ORDER

1.  Entitlement to service connection for a spinal injury is denied.

2.  Entitlement to service connection for numbness of the bilateral legs, as due to a spinal injury is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


